45 F.3d 426NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Melvin Wayne MARTIN, Plaintiff Appellant,v.Lieutenant Alan R. BUZZARD;  Officer Patterson;  OfficerPugh, Defendants Appellees.
No. 94-6267.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 20, 1994.Decided Jan. 6, 1995.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-90-472-R).
Melvin Wayne Martin, Appellant Pro Se.  William Sampson Kerr, Appomattox, VA, for Appellees.
W.D.Va.
AFFIRMED.
Before HALL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) action without prejudice due to Appellant's failure to appear for trial for a second time.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Martin v. Buzzard, No. CA-90-472-R (W.D.Va. Feb. 16, 1994);  see also Ballard v. Carlson, 882 F.2d 93, 96 (4th Cir.1989) (dismissal for failure to prosecute will be upheld absent abuse of discretion).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.